Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 6, 8, 10, 12-14, and 24-26 cancelled.
Claims 27-29 added.
Claims 1-5, 7, 9, 11, 15-23, and 27-29 are pending in this application.
Response to Argument
Applicant's arguments with respect to the claims have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
The applicant argue that applied references in the rejections each fail to show each and every feature of claims as claimed and amended.  The Examiner respectfully disagrees.  With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of claim 1 as claimed and amended, thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 15 recites the limitation "the first centrally disposed hole…" in claims 4 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11, 15-23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US. Pat. 7,280,730).
Regarding claims 1-3, Dong et al. anticipate a device comprising: a structure having a predetermined cross-section and extending perpendicular to the cross-section formed from a material; a plurality of holes (494) extending longitudinally through the structure, each of the plurality of holes having its position defined by a two-dimensional lattice centered upon a predetermined point within the structure; wherein an annular ring symmetrically disposed relative to the predetermined point within the structure is formed by not providing holes (e.g. annular rings each defined as a ring region between at least two concentric rings of hole 494) within a region defined as the annular ring such that the annular ring has a higher refractive index than the regions inside and outside the annular ring; the region inside the annular region comprise at least a hole (504) centered upon the predetermined point within the structure; and 

 
    PNG
    media_image1.png
    608
    516
    media_image1.png
    Greyscale

Reproduced from US. Pat. 7,280,730.
Regarding claim 4, Dong et al. further anticipate that the two-dimensional lattice is either an equilateral triangular lattice or a hexagonal lattice having a constant pitch; the plurality of holes comprises: a first centrally disposed hole at the predetermined point within the structure; and three groups of holes disposed around the first centrally disposed hole at the locations defined by the two-dimensional lattice at distances of two, three, and four pitches respectively from the first centrally disposed hole, wherein the annular ring is the regions defined between the first centrally disposed hole and the three groups of holes; and the plurality of holes each having a cross-sectional 
Regarding claims 5 and 7, Dong et al. anticipate a device comprising: a medium formed from a first material (476) having optical transmission properties within a predetermined wavelength range; a first structure (e.g. structure 492 with plurality of holes 494) disposed at a predetermined point within the medium and extending along an axis of the medium formed from a second material other than the first material; a plurality of second structures (e.g. plurality of annular rings each defined as a ring region between at least two concentric rings of hole 494) disposed around the first structure, each of the plurality of second structures being disposed at a predetermined location defined by a two- dimensional lattice centered upon the first structure; and a plurality of third structures (e.g. holes disposed in cladding area 496) disposed around the plurality of second structures, each of the plurality of third structures being disposed at a predetermined location defined by the two-dimensional lattice, wherein the plurality of second structures form an annular ring (e.g. annular rings each defined as a ring region between at least two concentric rings of hole 494) symmetrically disposed relative to the predetermined point within the structure and the annular ring has a higher refractive index than the regions inside and outside the annular ring;

Regarding claims 9 and 11, Dong et al. further anticipate that at least one of: the ratio of a diameter of the holes to a pitch of the holes within the two- dimensional lattice is established to support an endlessly single radial order regime within the device; and the two-dimensional lattice is triangular; the ratio is less than 0.35; the first structure and the plurality of third structures are circular holes filled with air; and the first material is silica; wherein the two-dimensional lattice is a triangular lattice; the first structure is a circular hole filled with a predetermined fluid having an optical non-linearity; the plurality of second structures are filled with the first material and form a single ring around the first structure; the plurality of third structures are circular holes filled with the predetermined fluid and form three rings around the plurality of second structures (see Fig. 11).
Regarding claims 15-17, Dong et al. further anticipate that the two-dimensional lattice is either an equilateral triangular lattice or hexagonal lattice comprising a plurality of sets of lattice points away from the predetermined point within structure and having a pitch that increases away from the predetermined point within the structure for each sequentially disposed set of lattice points of the plurality of sets of lattice points; the plurality of holes comprises: a first centrally disposed hole at the predetermined point within the structure having a first geometry; a first group of holes disposed around the first centrally disposed hole at the locations defined by the 
wherein the two-dimensional lattice is either an equilateral triangular lattice or hexagonal lattice having a constant pitch; the plurality of holes comprises: a first centrally disposed hole at the predetermined point within the structure; and either five groups of holes disposed around the first centrally disposed hole at the locations defined by the two-dimensional lattice at distances of two to six pitches respectively from the first centrally disposed hole; or a group of holes disposed around the first centrally disposed hole at the locations defined by the two-dimensional lattice at a distance of two pitches from the first centrally disposed hole; the annular ring is the region between the first centrally disposed hole and the three rings of holes; and the plurality of holes are circular and of same diameter; wherein the two-dimensional lattice is one of rhombic, square, hexagonal (see Fig. 11).
Russell et al. further anticipate that the annular ring comprises the material forming the structure and a plurality of voids extending longitudinally through the structure, each void having its position defined by the two-dimensional lattice centered upon a predetermined point within the structure and having different optical properties to both the material forming the structure and a second material filling the plurality of holes; wherein the plurality of holes have one or more first geometries selected from circles, ellipses, squares, hexagons, regular polygons, and irregular polygons; and the plurality of voids have one or more second geometries selected from circles, ellipses, squares, hexagons, regular polygons, and irregular polygons;
wherein the plurality of holes are filled with one or more fluids, each fluid of the one or more fluids interacting with optical signals propagating within the structure in a non- linear manner; and at least one of: a fluid of the one or more fluids is a Raman active fluid containing a vibrating group selected from one of S-S, C-I, C-Br, C-SH, C-S, H-H, C-H, and C-C; a fluid of the one or more fluids is a supercritical gas under the appropriate pressure at the operating temperature of the device; a fluid of the one or more fluids is under pressure within the holes, the pressure being between 2 and 10 atmospheres (see Fig. 11).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Broeng et al. (US. Pat. 6,845,204) also anticipates at least claimed limitations in claim 1 (see Fig. 6).

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 09/25/2020 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883